UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-KSB (Mark One) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-32882 O2 SECURE WIRELESS, INC. (Name of small business issuer in its charter) Georgia 45-0526044 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification No.) 4898 South Old Peachtree Road, NW, Suite 150 Norcross, Georgia 30071 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (678) 942-0684 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, at no par value (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX The issuer’s revenues for its most recent fiscal year: $437,707. The aggregate market value of the shares of Common Stock held by non-affiliates of the Registrant, as of January 15, 2008 was $5,332,431 based upon the closing bid price of $0.19 per share as reported by the trading and market services of the OTC Bulletin Board. As of January 15, 2008, the Registrant had outstanding 28,065,424 shares of its Common Stock, no par value. Transitional Small Business Disclosure Format (check one): Yes []; No [X] TABLE OF CONTENTS PART I ITEM 1. DESCRIPTION OF BUSINESS 1 ITEM 2. DESCRIPTION OF PROPERTY 6 ITEM 3. LEGAL PROCEEDINGS 6 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 6 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 7 ITEM 6. MANAGEMENT'S DISCUSSION, ANALYSIS, PLAN AND RESULTS OF OPERATIONS 8 ITEM 7. FINANCIAL STATEMENTS 10 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 10 ITEM 8A. CONTROLS AND PROCEDURES 11 ITEM 8B. OTHER INFORMATION 11 PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 12 ITEM 10. EXECUTIVE COMPENSATION 14 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 14 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 15 ITEM 13. EXHIBITS AND REPORTS ON FORM 8-K 17 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 18 Forward Looking Statements This Annual Report on Form 10-KSB includes forward looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (“Forward Looking Statements”). All statements other than statements of historical fact included in this report are Forward Looking Statements. In the normal course of its business, the Company, in an effort to help keep its shareholders and the public informed about the Company’s operations, may from time-to-time issue certain statements, either in writing or orally, that contains or may contain Forward-Looking Statements. Although the Company believes that the expectations reflected in such Forward Looking Statements are reasonable, it can give no assurance that such expectations will prove to have been correct. Generally, these statements relate to business plans or strategies, projected or anticipated benefits or other consequences of such plans or strategies, past and possible future, of acquisitions and projected or anticipated benefits from acquisitions made by or to be made by the Company, or projections involving anticipated revenues, earnings, levels of capital expenditures or other aspects of operating results. All phases of the Company operations are subject to a number of uncertainties, risks and other influences, many of which are outside the control of the Company and any one of which, or a combination of which, could materially affect the results of the Company’s proposed operations and whether Forward Looking Statements made by the Company ultimately prove to be accurate. Such important factors (“Important Factors”) and other factors could cause actual results to differ materially from the Company’s expectations are disclosed in this report. All prior and subsequent written and oral Forward Looking Statements attributable to the Company or persons acting on its behalf are expressly qualified in their entirety by the Important Factors described below that could cause actual results to differ materially from the Company’s expectations as set forth in any Forward Looking Statement made by or on behalf of the Company. In addition to historical information, the following discussion of the Company's business (as well as the letter to stockholders from the Company's chairman and chief executive officer sent to stockholders with this Annual Report on Form 10-KSB) contains forward-looking statements. These forward-looking statements involve risks, uncertainties and assumptions. The actual results may differ materially from those anticipated in these forward-looking statements as a result of many factors, including but not limited to, those discussed in the sections in this Annual Report on Form 10-KSB entitled “Risk Factors,” and “Management’s Discussion and Analysis or Plan of Operations of Financial Condition and Results of Operations.” Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management's opinions only as of the date hereof. O2 Secure Wireless, Inc. (“O2” or the “Company”) undertakes no obligation to revise or publicly release the results of any revision to these forward-looking statements. Readers should carefully review the risk factors described in this document as well as in other documents the Company files from time to time with the Securities and Exchange Commission, including the Quarterly Reports on Form 10-QSB to be filed by the Company in fiscal year 2008. PART I. ITEM 1. DESCRIPTION OF BUSINESS General O2 Secure Wireless, Inc. (“O2,” “O2 Secure Wireless,” we, us, our, or the “Company”) was established as a Georgia Corporation on October 29, 2003 as an Internet communications company providing high-speed wireless broadband products and servicesto residents within high-density residential communities, mobile professionals,as well as to companies that support these customers. Entering our fourth year of business, O2 has established itself as one of the premier wireless internet service providers within its 1 vertical of large scale wireless internet services.O2 designs, engineers, deploys and maintains wireless internet products that are offered to its primary customers. Our principal place of business is located at 4898 South Old Peachtree Road, NW, Suite 150, Norcross, GA 30071. Our telephone number is (678) 942-0684. Principal Products and Services Wi-Fi Services The Company’s primary line of business and service offering is the design, deployment and maintenance of fixed-location wireless internet services, which can be considered large-scale wireless internet infrastructures that cover the entirety of an installed “property,” or community.These infrastructures, deployed on high-density residential communities, such as apartment and condominium communities and educational institutions, provide wireless internet via “Wi-Fi,” based on the industry standard IEEE 802.11b, to residents and users who reside within these communities. Our customers are typical “Class A” high-quality residential multiple-dwelling unit (MDU) property management companies, Real estate investment trusts (REITs), and educational institutions.Most of our customers are geographically located in the South-Eastern United States, and they provide the majority of the Company’s revenues. Mobile Services To compliment the Company’s fixed-location Wi-Fi wireless services, we also offer “O2 Anywhere” mobile wireless internet services to mobile professionals and customers “on-the-go.” Under a “white-label” agreement with a large, national wireless telecommunications corporation that provides cellular and mobile data services, O2 Secure Wireless has the ability to re-sell, under its own brand, mobile broadband products and services. These service offerings are dependent on cellular coverage in the area in which the customer may travel. Utilizing adapters for embedded devices or personal computers and laptops, called “AirCards,” O2 Secure Wireless provides customers with the ability to be online in areas without traditional Wi-Fi internet services.These adapters provide broadband, high-speed wireless internet connections to customers while traveling and in remote locations. Our REACTOR product extends the capabilities of these AirCards by using them in concert with a Wi-Fi bridge, to broadcast wireless internet to the majority of computers already equipped for traditional Wi-Fi equipment. The REACTOR was designed as an all-in-one product and service offering to allow transportation providers and remote market customers the ability to provide wireless internet to their customers in the absence of traditional wire-line broadband wireless services and to replace cost-prohibitive internet alternatives. Markets for these AirCards are individual mobile professionals or companies with a mobile workforce. The REACTOR is marketed and sold to providers of transportation services such as limousines, motor coaches and commuter bus lines. 2 Risk Factors Competition The specific market in which we primarily compete, large scale community wireless internet services, is a small niche market with a handful of similar-sized companies that generally have small geographic footprints. Many of the companies who were competitors in the past have gone out of business and some have been acquired by their investment groups or other companies. If one or several of these smaller competitors were to grow at a rate substantially higher than us, we could foreseeably encounter competitive difficulties when selling our services to our customers. However, to date, we have encountered few barriers to competition created by these specific-market competitors, and we continue to seek partnerships and other opportunities with these companies to grow our business and further enhance our own service offerings. Within the specific market in which we compete, there are a number of companies that will have no desire to enter into strategic partnerships with us, and those companies can provide substantial difficulty in establishing new customers if we are confronted directly with them. Our potential customers have in the past submitted requests for proposals (RFP’s), where our merits are directly compared to those of our competition.In such instances, we maintain competitive advantages with these other companies, but we may not win such new customers due to our increased costs for implementing our products and services in locations not geographically convenient to our operations. The general market, in which our services compete, Wireless and mobile internet access services, is comprised generally of large wireless telecommunications carriers, such as AT&T Wireless, Sprint and Verizon Wireless, or well-funded start-ups such as ClearWire.Other competitors in this general market are providers of small “Hotspot” services to retail and restaurant outlets such as Boingo and Wandering Wi-Fi.Our common competitors in this general market offer similar services at competitive prices.Some of these competitors are large national carriers, while others have large geographic footprints and lucrative partnerships.We do not focus our sales efforts into these markets where the competition level is high, instead we focus our resources into the more specific markets where we excel in both service offering and pricing. The market to which we offer our services is the internet access service market. Our major competitors in this market are also our own data service and bandwidth providers, such as AT&T and Time Warner.Although these competitors are large, national service providers, their services are limited to single locations where customers would reside, and do not provide the flexibility, simplicity of use, or lower costs that our services guarantee in the same locations.The services they provide to residential users, for example, is a much lower-caliber service, providing lower speeds and higher latency than the higher-class of service, fiber-optic network service, which we utilize to deliver services to each deployed property. If we intended to pursue the markets where the competition level is high, we would likely need to expend a large amount of resources to compete effectively. Under our current operation procedures and strategy, this pursuit will not be engaged until we are able to substantially increase our revenues, merge with similar companies into a larger conglomeration, or raise additional operating capital to fund such an endeavor. Going Concern We have experienced a net loss of $854,340 for the fiscal year ended September 30, 2007. We do not expect these losses to continue but it is uncertain when, if ever, we will become profitable. Our 3 Independent Auditor has included a paragraph as to their substantial doubt of our ability to continue as a going concern for the years ended September 30, 2007 and 2006, respectively. Market Prices of our Equity Securities can Fluctuate Significantly The market price of our shares of common stock may change significantly in response to various factors and events beyond our control, including the following: the risk factors described in this annual report; changing demand for our products and services; our results from operations; general conditions in markets we operate in; general conditions in the securities markets; issuance of a significant number of shares, whether pursuant to this offering on behalf of the selling shareholder, for compensation under employee stock options, conversion of debt, acquisitions, additional financing or otherwise. Dividends Unlikely on our Common Stock We do not expect to pay cash dividends on our common stock for the foreseeable future. The payment of dividends, if any, will be contingent upon our future revenues and earnings, capital requirements and general financial condition. The payment of any cash dividends will be within the discretion of our board of directors. It is our intention to retain all earnings for use in the business operations and, accordingly, we do not anticipate that we will declare any dividends on our common stock in the foreseeable future. Limited Trading Market for our Common Stock Our common stock is subject to quotation on the NASDAQ OTCBB. There has only been limited trading activity in our Common Stock. There can be no assurance that a more active trading market will commence in our securities as a result of increasing operations. Further, in the event that an active trading market commences, there can be no assurance as to the level of any market price of our shares of common stock, whether any trading market will provide liquidity to investors, or whether any trading market will be sustained. Regulation Internet-based communication services generally are not subject to federal fees or taxes imposed to support programs such as universal telephone service. Changes in the rules or regulations of the U.S. Federal Communications Commission or in applicable federal communications laws relating to the imposition of these fees or taxes could result in new and significant operating expenses for the Company, and could negatively impact our business. Any new law or regulation, U.S. or foreign, pertaining to internet-based communications services, or changes to the application or interpretation of existing laws, could decrease the demand for our services, increase our cost of doing business or otherwise harm our business. There are an increasing number of laws and regulations pertaining to the internet. These laws or regulations may relate to taxation and the quality of products and services. Furthermore, the applicability to the internet of existing laws governing intellectual property ownership and infringement, taxation, encryption, obscenity, libel, employment, personal privacy, export or import matters as well as other issues are uncertain and it is impossible for us to know how the application of these laws may affect us. Some of these laws may not contemplate or address the unique issues of the internet and related technologies. Changes in laws or new laws intended to address these issues could create uncertainty in the internet market, which could reduce demand for our services, increase our operating expenses or increase our litigation costs. Intellectual Property 4 We rely on a combination of trademark, copyright, trade secret laws and disclosure restrictions to protect our intellectual property rights. We also enter into confidentiality and proprietary rights agreements with our employees, consultants and other third parties. We also control access to software, documentation and other proprietary information. "O2 Secure Wireless" is a trade name that we use, and we have filed a federal trademark application with respect to that name. Until we receive confirmation on the receipt of an official trademark from the United States Patent and Trademark Office (USPTO), we rely upon our common law trademark rights with respect to that trade name. “Using the Air to Share” is a registered and assigned trademark with the USPTO assigned to O2 Secure Wireless, Inc. If a claim is asserted that we have infringed the intellectual property of a third party, we may be required to seek licenses to that technology. In addition, we license third-party technologies that are incorporated into our services, including off-the-shelf software as well as software code to monitor our network access components. Licenses from third party technologies may not continue to be available to us at a reasonable cost, or at all. Additionally, the steps we have taken to protect our intellectual property rights may not be adequate. Third parties may infringe or misappropriate our proprietary rights. Competitors may also independently develop technologies that are substantially equivalent or superior to the technologies we employ in our services. If we fail to protect our proprietary rights adequately, our competitors could offer similar services, potentially significantly harming our competitive position and decreasing our revenues. Employees As of September 30, 2007, the Company has five full-time employees, and two commissions-only sales agents. The future success of O2 Secure Wireless, Inc. is substantially dependent on the performance of its senior management and key engineering personnel.These individuals have acquired specialized knowledge and skills with respect to O2 and its operations.If any of these individuals were to leave the Company unexpectedly, we could face substantial difficulty in hiring qualified successors and could experience a loss in productivity while any such successor obtains the necessary training and experience.We anticipate difficulty in hiring personnel with the correct training and experience, and we will be required to train new hires in all areas of the company’s operations, which may decrease productivity during these hiring periods. We do not maintain “key person” life insurance for any of our personnel. We believe that we have an excellent relationship with our employees, and we have not suffered any labor problems during the last three years. Dependence on a Few Major Customers At the end of fiscal year 2006, over half of our customers were apartment complexes owned by one customer. We obtained other customers in fiscal year 2007, however this one customer continues to represent a significant amount of our revenues, the loss of which would have a material impact on our operations. 5 ITEM 2. DESCRIPTION OF PROPERTY We lease approximately 3,000 square feet of office space at 4898 S. Old Peachtree Rd NW, Suite 150, Norcross,
